Citation Nr: 0606254	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  95-10 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected right foot 
disorder.

Entitlement to an increased rating for an anxiety disorder, 
with dysthymia, currently evaluated as 10 percent disabling.

Entitlement to an increased rating for bilateral ingrown 
toenails, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from April 1987 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1994, July 2001, and October 
2002 decisions by the Department of Veterans Affairs (VA) 
Waco, Texas, Regional Office (RO).  The January 1994 decision 
denied entitlement to an increased rating for bilateral 
ingrown toenails.  The July 2001 decision denied entitlement 
to an increased rating for an anxiety disorder.  The October 
2002 decision denied entitlement to service connection for a 
low back disorder.

The Board remanded the claims in August 2004.

The issue of entitlement to an increased rating for bilateral 
ingrown toenails is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record reasonably shows that the 
veteran's low back disorder has increased in severity by 
reason of his service-connected right foot disorder.

3.  The evidence of record reasonably shows that the 
veteran's anxiety disorder is productive of no more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.


CONCLUSIONS OF LAW

1.  A degree of disability due to a low back disorder is 
proximately due to or a result of a service-connected right 
foot disorder.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

2.  An anxiety disorder with dysthymia is not more than 10 
percent disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9410 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in August 2004, provided the veteran with 
an explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He testified before a 
hearing officer at a hearing held at the RO in June 2003.  
The Board does not know of any additional relevant evidence 
which is available that has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claims.  The Board finds that the evidence 
of record provides sufficient information to adequately 
evaluate the claims.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the veteran before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service Connection for a Low Back Disorder

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with a low back disorder.

A July 1997 rating decision granted service connection for a 
hallux limitus of the right foot, and assigned an initial 
disability rating of 10 percent.

VA treatment notes developed in 2002 reflected treatment for 
a low back disorder.  A May 2002 VA MRI report noted some 
degenerative dehydration of L5-S1 nucleus pulposus and 
minimal posterior bulging of the L5-S1 disc.  Several of the 
2002 VA treatment notes referred to the veteran's gait being 
altered as a result of his right foot disorder.

The Board remanded the claim in August 2004 with instructions 
to schedule the veteran for a VA examination report.  The 
examiner was asked to offer an opinion as to whether the 
veteran's low back disorder was a result of his service-
connected right foot disorder.

A July 2005 VA examination report noted that the veteran's 
claims folder was reviewed.  The diagnosis was L5-S1 bulging 
disc with chronic low back pain.  The examiner stated that is 
was less likely than not that the veteran's right food 
disorder caused his low back disorder.  However, he went on 
to note that it was "more likely than not that it could have 
aggravated his low back condition."


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran has claimed that his low back disorder was caused 
by his right foot disorder.  Secondary service connection is 
warranted for a disability aggravated by a service-connected 
condition.  See Allen, 7 Vet. App. at 448.  The July 2005 VA 
examiner stated that it was "more likely than not that it 
could have aggravated his low back condition" (emphasis 
added).  The examiner based his opinion on a review of the 
claims folder, which included VA treatment notes reporting 
that te veteran's gait was altered as a result of his right 
foot disorder, and an examination of the veteran.  
Accordingly, in the absence of evidence weighing against such 
opinion, service connection for a low back disorder is 
granted.  


III.  Increased Rating for an Anxiety Disorder

Factual Background

A November 1999 rating decision granted service connection 
for anxiety disorder with dysthymia as being secondary to a 
service connected disability.  An initial rating of 10 
percent was assigned.

A June 2001 VA treatment note assigned a global assessment of 
functioning score (GAF) of 75.

A July 2001 rating decision continued a 10 percent rating for 
an anxiety disorder with dysthymia.

VA treatment notes dated from August 2002 through June 2003 
reflected continued treatment for a generalized anxiety 
disorder.

The veteran testified before a hearing officer at a hearing 
held at the RO in June 2003.  He stated that he was on 
medication for his anxiety disorder.  The veteran testified 
that the symptoms related to his anxiety disorder had 
worsened in the past several years.

An August 2003 VA examination report noted that the claims 
folder was reviewed.  On examination, the veteran was anxious 
during the interview.  No formal thought disorder was 
evident.  The veteran was alert and oriented times three.  
His short-term and long-term memory were intact.  His speech 
showed a slight increase in rate and rhythm, but he was not 
circumstantial or tangential and there was no pressure to his 
speech.  The examiner assigned a GAF of 49.

The Board remanded the claim in August 2004 with instructions 
to schedule the veteran for a VA examination.  The examiner 
was asked to evaluate the level of disability associated with 
the veteran's anxiety disorder.

A July 2005 VA examination report noted that the examiner 
reviewed the claims folder.  On examination, the veteran was 
cheerful and friendly.  The examiner indicated that 
throughout the examination the veteran "made statements and 
then seemed to contradict himself."  The veteran's thought 
processes were coherent, logical and relevant.  The examiner 
noted that the veteran tended to be evasive and manipulative.  
He was oriented times three.  His reasoning was good.  The 
examiner noted his opinion that the veteran had a personality 
disorder that had an extremely negative effect on his 
personal, social and occupational adjustment.  He went on to 
note his opinion that the veteran's condition was willful and 
deliberate.  The examiner assigned a GAF of 80.  He concluded 
the report with the following comments:

It is this examiner's opinion that whatever 
functional impairment this individual has is 
deliberate and willful and the result of [his] 
personality disorder.  He states that he is 
extremely anxious.  Actually, he is quite 
socially skilled and capable of being patient 
and intelligent, but at the same time very 
dramatic.

It is this examiner's opinion that this 
veteran's account of his situation is lacking an 
internal consistency and plausibility.  He 
frequently contradicts himself and shifts the 
focus and blame to others.  He is vague, evasive 
and inconsistent.  The Minnesota Multiphasic 
Personality Inventory-II profile is indicative 
of exaggeration versus outright malingering.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 9410 provides that a rating of 10 percent is 
warranted where the evidence shows occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9410.

A 30 percent rating is warranted for an anxiety disorder 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is warranted for anxiety disorder where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Analysis

The Board finds that the veteran's anxiety disorder has not 
resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The June 2005 VA examiner specifically noted several insights 
upon which our determination in this matter is premised.

This determination is additionally supported by VA examiner's 
assignment of GAF scores of 75 and 80.  Although the GAF 
score does not fit neatly into the rating criteria, it is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 
1994).  A GAF of 71 to 80 indicates that if symptoms are 
present at all, they are transient and expectable reactions 
to psychosocial stressors with no more than slight impairment 
in social and occupational functioning.  Id.  GAF scores of 
61 to 70 are defined as "mild symptoms (e.g., depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  Slight, mild and minimal symptoms are 
indicative of no more than a 10 percent evaluation.  See 38 
C.F.R. § 4.130, Diagnostic Code 9410.  The Board is aware 
that the August 2003 VA examiner assigned a GAF of 49.  
However, it is noted that the claim was remanded in August 
2004 because the evidence then of record was insufficient to 
fairly adjudicate the claim.  The July 2005 VA examiner 
reviewed the claims folder, including the August 2003 VA 
examination report, and assigned a GAF of 80.  The evidence 
developed pursuant to the latter examination is found to be 
more complete and probative.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's anxiety disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to service connection (by aggravation) for a low 
back disorder is granted.

Entitlement to an increased rating for an anxiety disorder, 
with dysthymia, currently evaluated as 10 percent disabling, 
is denied.


REMAND

The Board remanded the claim for entitlement to an increased 
rating for bilateral ingrown toenails in August 2004.  It was 
noted that the regulations pertaining to the ratings for skin 
disabilities had changed during the pendency of the appeal, 
and the RO was instructed to provide the veteran with a copy 
of these new regulations.  To date, the veteran has not been 
furnished with a copy of the new regulations.  Since a remand 
by the Board confers on the appellant, as a matter of law, 
the right to VA compliance with the terms of the remand 
order, another remand is in order.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a copy 
of the new regulations regarding the 
rating of skin disabilities.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


